Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
This action is in response to arguments filled on 02/17/2021 for application 15/892107.
Claims 1-30 are currently pending and have been examined.
Claims 1, 8, 10, 11, 19, 21, and 29 have been amended.

Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-30 is/are rejected under pre-AIA  35 U.S.C. 102 b as being anticipated by Boone et al. (US 2004/0243545 A1).

In claim 1, a method comprising: 
Boone teaches:
receiving an original text that is a text representation of a narration of a patient encounter provided by a clinician (Para. 12 wherein the system captures a text from a document source; i.e. receiving original text);  
re-formatting the original text, using at least one processor, to produce a formatted text (Para. 12, 25, and 47 wherein categorizing or normalizing the extracted text is taught; i.e. the original text is re-formatted. See also Para. 67 wherein extracted data can be transcribed);  
determining, from  the formatted text one or more clinical facts indicated one or more concepts expressed by at least one word or phrase of the formatted text (Para. 47 wherein processing the normalized text “to retrieve all EMRs in which a medical professional used a word or phrase equivalent to that tem is taught”. See also Fig. 6 wherein “data extraction and correction….after a document is corrected and structure has been determined. See also Para. 67 wherein “data may be extracted from the transcribed document”, i.e. data is extracted (clinical facts are determined) after the data is formatted/transcribed), wherein a first fact of the one or more clinical facts is determined from a first portion of the formatted text, wherein the first portion of the formatted text is a formatted version of a first portion of the original text (Para.12 
outputting the one more clinical facts determined from the formatted text and, for the first fact, an indication of  linkage between the first fact and the first portion of the original text (Para. 47 and 73 wherein the data extracted by the NLP may be linked to the original text). 
 
As per claim 2, Boone teaches the method of claim 1, wherein the re-formatting comprises adding, removing or correcting at least one sentence boundary in the original text (Para. 17, 24, and 52 teaches wherein classifying and categorizing headings of text. Para. 48 wherein correcting extracted text is taught). 
 
As per claim 3, Boone teaches the method of claim 1, wherein the re-formatting comprises identifying at least one section boundary in the original text, and adding, removing or correcting at least one section heading corresponding to the at least one section boundary (Para. 17, 24, and 52). 
 
As per claim 4, Boone teaches the method of claim 1, wherein the re-formatting comprises normalizing at least one section heading according to a standard for an institution associated with the patient encounter (Para. 71). 
 
As per claim 5, Boone teaches the method of claim 1, wherein the narration is provided by the clinician in spoken form, and wherein receiving the original text 
 
As per claim 6, Boone teaches the method of claim 5, wherein performing the automatic speech recognition comprises accessing a lexicon of terms linked to a clinical ontology (Para. 32 and 47). 
 
As per claim 7, Boone teaches the method of claim 6, wherein the clinical ontology is a language understanding ontology (Para. 68-70). 
 
As per claim 8, Boone teaches the method of claim 1, wherein outputting the one or more clinical facts and the indication of the linkage between the first fact and the first portion of the original text comprises outputting, to at least one clinician, the one or more facts and the indication of the linkage between the first fact and the first portion of the original text (Para. 47, 56 and 73). 
 
As per claim 9, Boone teaches the method of claim 1, wherein neither the original text nor the formatted text is edited by a human other than the clinician before the one or more clinical facts are determined (Para. 7, 25, and 45). 
 
As per claim 10, Boone teaches the method of claim 1, wherein the re-formatting and the extracting are performed automatically (Para. 47). 

.

Response to Arguments
Applicant arguments/amendments overcome the 101 rejection. 
The Applicant argues that Boone does not teach re-formatting the original text, determining a fact from the reformatted text, and outputting an indication of a linkage between the fact and a portion of the original text. The Applicant states that facts are determined from the formatted text, the re-formatting must be done prior to the determining of the facts. The Applicant states that Boone describes the reverse order of the operation since the Boone normalizes facts that have been already determined.  
The Examiner respectfully disagrees. Boone teaches in paragraph 12 wherein categorizing or normalizing the extracted text is taught; i.e. the original text is re-formatted. Boone further teaches in paragraph 47 wherein processing the normalized text “to retrieve all EMRs in which a medical professional used a word or phrase equivalent to that tem is taught”. The Claims require that facts are determined from the formatted version of the text, which Boone does teach. Boone teaches wherein facts are determined before and after the formatting. , even though the original fact determination 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686